Banke, Chief Judge.
Lee Roy Keith appeals his convictions of driving under the influence of alcohol and following too close. Held:
1. Keith’s initial contention is that the trial court erred in admitting evidence that he refused to submit to a blood-alcohol test. “[T]he admission into evidence of a defendant’s refusal to submit to [a blood-alcohol test] does not offend the right against self-incrimination.” South Dakota v. Neville, 459 U. S. 553, 554 (103 SC 916, 74 LE2d 748) (1983). Where a defendant has been properly informed of his rights, his refusal to submit to the test is not the product of coercion; and such evidence is both relevant and admissible. Accord Wessels v. State, 169 Ga. App. 246 (312 SE2d 361) (1983).
2. Keith attacks his conviction of following too close on the ground that the statute (OCGA § 40-6-49) is unconstitutionally vague, indefinite and uncertain. However, this issue cannot be considered on *463appeal because it was not raised in or passed on by the trial court. See McDaniel v. Anderson, 155 Ga. App. 942 (1) (274 SE2d 56) (1980); Horton v. City of Macon, 144 Ga. App. 380 (1) (241 SE2d 311) (1977); Freeman v. City of Valdosta, 119 Ga. App. 345 (167 SE2d 170) (1969).
Decided February 11, 1985.
Howard T. Scott, for appellant.
Ken Stula, Solicitor, for appellee.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.